         Case 8:19-cv-01017-GJH Document 14 Filed 04/30/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                               Greenbelt Division

UNITED STATES FOR THE USE AND
BENEFIT OF INDUSTRIAL APPLICATIONS,
INC., a Mississippi corporation,

       Plaintiff,

v.                                            Civil Action No. 8:19-cv-1017-GJH

FEATHER FREE ZONE, LLC,
ASTURIAN GROUP, INC.,
WESTERN SURETY COMPANY, and
PATRICK JOHNSON,

       Defendants.

             NOTICE OF DISMISSAL OF ASTURIAN GROUP, INC.

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff, Industrial Applications, Inc., through undersigned counsel, hereby

voluntarily dismisses this action without prejudice as to defendant Asturian Group,

Inc.

                                      Respectfully submitted,


                                       /s/ Timothy B. Hyland
                                      Timothy B. Hyland (Md. Fed. Bar No. 17777)
                                      HYLAND LAW PLLC
                                      1818 Library Street, Suite 500
                                      Reston, VA 20190
                                      Tel.: (703) 956-3566
                                      Fax: (703) 935-0349
                                      Email: thyland@hylandpllc.com

                                      Attorney for Plaintiff
        Case 8:19-cv-01017-GJH Document 14 Filed 04/30/19 Page 2 of 2




                                      ___/s/ Michael J. Bramnick______________
                                      Michael J. Bramnick, Esquire (Md. Fed. Bar
                                      No. 17644)
                                      Bramnick Law, LLC
                                      4520 East West Highway, Suite 700
                                      Bethesda, Maryland 20814
                                      (301) 547-3647
                                      Mbramnick@BramnickLegal.com

                                      Attorney for Plaintiff

                     CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that the foregoing was sent to the following recipients
by the cited method:

Matthew A. Brennan, III, Esquire (by electronic service)
Brennan & Waite, PLC
2915 Hunter Mill Road, Suite 17
PO Box 3223
Oakton, Virginia 22124
Counsel for Feather Free Zone, LLC & Patrick Johnson

Western Surety Company (by first-class mail)
c/o Lisa Desantis
333 S. Wabash Avenue, 41st Floor
Chicago, Illinois 60604

Western Surety Company (by first-class mail)
c/o CT Corporation System
219 S. Coteau Street
Pierre, SD 57501

Asturian Group, Inc. (by first-class mail)
c/o James Kwartnik, Jr., Esquire
Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, Pennsylvania 19103
                                        ___/s/ Michael J. Bramnick ____________
                                        Michael J. Bramnick


                                        -2-
